EXHIBIT 10.6

SHAREHOLDER AGREEMENT

            This Shareholder Agreement (the "Agreement") is dated as of
___________, 200__ (the "Effective Date") by and between Stage Stores, Inc., a
Nevada corporation  (the "Company"), and _____________________ (the
"Director").  The Company and the Director are collectively referred to as the
"Parties."

            WHEREAS, the Company adopted, and the Company's shareholders
approved, the 2003 Non‑Employee Director Equity Compensation Plan (the
"Directors' Plan");

            WHEREAS, the Director is a non‑employee director of the Company and
has received a copy of the Directors' Plan;

            WHEREAS, under the Plan a non‑employee director may elect to receive
the Annual Retainer, the Lead Independent Director Retainer, the Committee
Chairman Fee and such other compensation as the Company's Board of Directors
(the "Board) may deem appropriate, as the case may be, in restricted stock
either (i) at the time that such compensation is earned, or (ii) at a later
date;

            WHEREAS, any issuance of restricted stock in lieu of cash will be
made by the Company on such terms and conditions as the Board may establish; 

            WHEREAS, in order to receive restricted stock, a director must, at a
minimum, (a) notify the Company of his or her current election to receive
restricted stock by executing an applicable Election Form, and (b) execute a
Shareholder Agreement by which he or she agrees not to sell any of the
restricted stock until he or she leaves the Board; and 

            WHEREAS, the Director has executed an applicable Election Form, a
copy of which is attached as Exhibit A to this Agreement and incorporated herein
by reference, where he has elected to receive restricted stock in lieu director
fees.

            NOW THEREFORE, inconsideration of the agreements set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

            Section 1.  Restricted Stock.  The Company agrees to deliver to the
Director the number of shares of the Company's restricted common stock, par
value $.01, set forth in Exhibit B to this Agreement (the "Restricted Stock")
within five (5) business days of the Effective Date.

            Section 2. Legend.  The Parties agree that each certificate
representing the Restricted Stock shall bear a restrictive legend consistent
with the terms and conditions established by the Board for the issuance of the
Restricted Stock as well as such other restrictive legends as may be required by
law or Securities and Exchange Commission regulation and shall be in a form
substantially as follows:

--------------------------------------------------------------------------------


The Shares represented by this Certificate have not been registered under the
United States Securities Act of 1933 (the "Act") and are "restricted securities"
as that term is defined in Rule 144 under the Act.  The Shares may not be
offered for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.  In addition, the rights and obligations of the
holder of this Certificate, and the ability of the holder to transfer the Shares
represented by this Certificate, are subject to the terms and conditions of a
Shareholder Agreement, a copy of which can be obtained from the Company upon
written request.  

            Section 3.  Restrictions on Transferability.  In addition to the
restrictions contained in the restrictive legend set forth in Section 2 of this
Agreement, the Director agrees not to sell any of the Restricted Stock until he
or she leaves the Board and then only in compliance with applicable securities
laws.

            Section 4.  Attempted Transfers in Violation of Transfer
Restrictions.  Any attempt to sell, pledge, give or otherwise transfer an
interest in the Restricted Shares in violation of this Agreement shall be void
and the Company shall refuse to register the Restricted Shares in question in
the name of the transferee or pledgee.

Section 5.  Compliance with Securities Laws.

Section 5.01.  Investment Representation.  The Director represents to the
Company that (a) the Restricted Shares have been acquired for investment and not
with a view to the sale or distribution thereof within the meaning of the
Securities Act of 1933, as amended (the "Securities Act"); (b) that he or she
has no present intention of selling, pledging, giving, or otherwise disposing of
any of the Restricted Shares for his own account; and (c) that no one else has
or will have a beneficial ownership in any of the Restricted Shares.

            Section 5.02.  Restricted Securities.  The Shareholder acknowledges
and understands that (a) the Restricted Shares are restricted, that they are
being issued to him or her in a private transaction, and that the Restricted
Shares have not been registered under the Securities Act or the securities laws
of any states in reliance on exemptions from the registration requirements of
the Securities Act and state securities laws; (b) the Restricted Shares are
subject to restrictions on transferability and may not be transferred or resold
except as permitted under the Securities Act and applicable state laws pursuant
to registration or an exemption from registration; (c) this Agreement contains
additional restrictions on the transferability of the Restricted Shares; (d) the
Restricted Shares have not been approved or disapproved by the Securities and
Exchange Commission or any other regulatory authority; (e) each certificate
evidencing the Restricted Shares will bear a legend substantially in form to
that set forth in Section 2 of this Agreement; and (f) if the Company so
requests, the Shareholder shall deliver an opinion of counsel satisfactory to
the Company and its counsel, to the effect that the proposed transfer of the
Restricted Shares at such time will not violate the Securities Act or applicable
state securities laws.

2


--------------------------------------------------------------------------------


Section 6.  Miscellaneous

Section 6.01.  Binding Effect.  This Agreement shall be binding upon the Parties
and their heirs, executors, administrators, successors, assigns. 

Section 6.02.  Waiver.  A party's failure to insist on compliance or enforcement
of any provision of this Agreement, shall not effect the validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement by that party or the other party.

Section 6.03.  Governing Law.  This Agreement shall in all respects be subject
to, and governed by, the laws of the State of Texas.  The Parties agree that
jurisdiction for any action to enforce this Agreement shall be in a state or
federal court located in Harris County, Texas.  The prevailing party in an
action to enforce this Agreement shall be entitled to recover its costs,
including attorneys fees, from the non-prevailing party.

Section 6.04.  Severability.  The invalidity or unenforceability of any
provision in this Agreement shall not in any way affect the validity or
enforceability of any other provision and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision had never been in the
Agreement.

Section 6.05.  Entire Agreement.  The Parties expressly acknowledge that this
Agreement constitute the entire agreement between the Parties concerning the
subject matter contained herein, and that unless otherwise provided in this
Agreement, any other agreements or understandings, oral or written, of any
nature concerning such matters are superseded and revoked.

Section 6.06.  Amendment.  This Agreement shall not be modified or amended
except writing signed by the Parties.

Section 6.07.  Term.  This Agreement shall commence on the Effective Date and
shall terminate upon the occurrence of the earlier of the following events:
(a) mutual written agreement of the Parties, or (b) such time as the Director is
no longer on the Board.  Provided, however, any restrictions on transferability
imposed by state or federal securities laws shall survive the termination of
this Agreement.

Section 6.08.  Counterparts/Facsimile.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  A facsimile or other
reproduction of this Agreement may be executed by one or more of the Parties,
and an executed copy of this Agreement may be delivered by one or more of the
Parties by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of, or on behalf of, such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes.  At the request of a party, the other party agree to execute an
original of this Agreement as well as any facsimile or other reproduction of
this Agreement.

3


--------------------------------------------------------------------------------


 

Section 6.09.  Notices.  Any and all notices required by this Agreement shall be
deemed to be sent or delivered when personally delivered to the recipient or
when mailed by certified or registered mail, with proper first class postage
attached thereto, to the Parties as follows:  (a) in the case of the Company, to
its registered office as shown in its most recent Form 10‑K as filed with the
SEC, and (b) in the case of the Director, at the Director's address appearing on
the books of the Company or at such other address as may be designated by the
Director. 

Section 6.10.  Headings.  The section headings in this Agreement are inserted
for convenience only and are not part of the Agreement.

            IN WITNESS WHEREOF, the Parties have executed this Shareholder
Agreement as of the Effective Date.

                                                 

COMPANY: Stage Stores, Inc.      
By:                                                                             
     Name: __________________________
     Title:  ___________________________    

 

DIRECTOR:

                                                                               
Name:  __________________________________

 

 
4

--------------------------------------------------------------------------------


 

 

EXHIBIT A

ELECTION FORM

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


ANNUAL ELECTION REGARDING DIRECTOR FEES UNDER
THE 2003 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

I, _____________________________, being a non-employee member of the Board of
Directors of Stage Stores, Inc., hereby elect, under the 2003 Non-Employee
Director Equity Compensation Plan (the "Plan"), to:

DEFERRED STOCK UNITS ELECTION:

_________      1.         Defer the following amount of my Total Annual Retainer
Fees to acquire
                                    Deferred Stock Units pursuant to the
provisions of the Plan:

                                    (a)        _____% of the Total Annual
Retainer Fees to be earned by me
                                                during the Term Year beginning
___________; or

                                    (b)        $____________ of the Total Annual
Retainer Fees to be earned by
                                                 me during the Term Year
beginning ____________.

RESTRICTED STOCK ELECTION:

_________      2.         Receive the following amount of my Total Annual
Retainer Fees in the
                                    form of Restricted Stock pursuant to the
provisions of the Plan:

                                    (a)        _____% of the Total Annual
Retainer Fees to be earned by me
                                                during the Term Year beginning
___________; or

                                    (b)        $____________ of the Total Annual
Retainer Fees to be earned by
                                                 me during the Term Year
beginning ___________.

         o  I intend to make an election under Section 83(b) of the Internal
Revenue Code to accelerate the
         taxation of the Restricted Stock to the date of receipt.  (Please
consult your tax advisor   regarding this matter.)

Except as elected above, all remaining Total Annual Retainer Fees shall be paid
to the Director in cash.  In the event a Director fails to make a timely
election, such Director shall receive all of his or her Total Annual Retainer
Fees in cash during such election period.

            _______________                             
_________________________________________
            Date                                                     Signature
of Director

Total Annual Retainer Fees means the sum of a Director's Annual Retainer, Lead
Independent Director Retainer, Committee Chairman Fee, and such other
compensation as the Board may deem appropriate, as applicable. All other
capitalized terms shall have the meaning as defined in the Plan.

PLEASE NOTE THAT THIS ELECTION SHALL REMAIN IN EFFECT FOR EACH SUBSEQUENT TERM
YEAR UNLESS THE ELECTION IS CHANGED OR REVOKED DURING THE 30-DAY PERIOD PRIOR TO
ANY SUBSEQUENT TERM YEAR

______________________________________________________________________________
                                                       FOR COMPANY USE ONLY

Date Received _______________     Received By
_____________________________________

 

 

 

--------------------------------------------------------------------------------


EXHIBIT B

RESTRICTED STOCK

(200__-200__ TERM YEAR)

Name:  ____________________________________

Shares of Restricted Stock:  ___________________

 

 